United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3246
                                    ___________

T. J. Allnew,                           *
                                        *
                    Appellant,          *
                                        *
       v.                               *
                                        *
The City of Duluth; Jim Mlodozyniec, *
individually and as Duluth Housing      * Appeal from the United States
Inspector; David Mattson, individually * District Court for the District
and as Duluth Fire Marshal; Jon         * of Minnesota.
Helstrom; Jack Ball; Lynn Beechler;     *
James Berry; Duane Flynn; Joe Johnson; *       [UNPUBLISHED]
David Krech; Ed Shamblott; Clair        *
Strandlie; Dick Whitney; Jerry          *
Thompson, individually and as members *
of the Duluth Board of Appeals,         *
                                        *
                    Appellees.          *
                                   ___________

                            Submitted: July 30, 1999
                                Filed: August 13, 1999
                                   ___________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       T. J. Allnew's pro se appeal has been submitted on the briefs. Having considered
the record and the parties' submissions, we agree with the district court that Allnew
lacked standing to sue public officials enforcing municipal housing and fire codes
against Allnew's landlords. We thus conclude the district court correctly dismissed
Allnew's lawsuit for want of subject matter jurisdiction. Because our review involves
the application of established principles of law and believing that an extended
discussion will serve no useful purpose, we affirm the district court without further
discussion. See 8th Cir. R. 47B. We also deny Allnew's motion for a special hearing
and for sanctions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-